RENDERED: NOVEMBER 18, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2021-CA-0259-MR

AARON H. COPASS                                                      APPELLANT


                    APPEAL FROM FAYETTE CIRCUIT COURT
v.                 HONORABLE KIMBERLY N. BUNNELL, JUDGE
                           ACTION NO. 15-CR-00070


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: A jury convicted Appellant, Aaron H. Copass, of first-degree

burglary under KRS1 511.020 and fourth-degree assault under KRS 508.030. The

Court of Appeals affirmed his conviction on direct appeal.2 Copass then filed a




1
    Kentucky Revised Statutes.
2
 Copass v. Commonwealth, No. 2015-CA-001647-MR, 2017 WL 2609244 (Ky. App. June 16,
2017).
motion to vacate and set aside his conviction under RCr3 11.42. The Fayette

Circuit Court denied that motion, and Copass now appeals. Finding no error, we

affirm.

                                      BACKGROUND

                At the time of his arrest, Copass attended the University of Kentucky

and was a member of the National Guard. Copass previously served active duty in

Iraq. He and Amanda Fogle had a romantic relationship and lived together until

their relationship ended in February 2014. Copass and Fogle resumed their

relationship in September 2014 but continued to live separately. They acquired a

dog in November 2014, for which they shared day-to-day responsibilities in

providing care. Copass had a key to Fogle’s apartment so that he could come by

and take care of the dog.

                After finishing a shift at work on December 4, 2014 at approximately

2:00 a.m., Copass texted Fogle to inform her that he would come over to her

apartment the next morning to get the dog. However, the text message exchange

became confrontational, and Copass went over to her apartment that night instead.

When Copass arrived at Fogle’s apartment, Fogle had closed two safety latches to

prevent Copass from entering. As Copass attempted to force the door open, Fogle

called 911. Copass succeeded in opening the door, and Fogle threw her phone at


3
    Kentucky Rules of Criminal Procedure.

                                            -2-
him. A struggle ensued, which resulted in Fogle sustaining injuries to her face,

wrist, and thumb, and bruises elsewhere on her body. At one point during the

altercation, Copass covered Fogle’s mouth, which prevented her from breathing

and required her to bite his hand to force him to release her.

             Two police officers arrived and interviewed Copass and Fogle

separately. The officers then arrested Copass. A grand jury subsequently indicted

him for first-degree burglary and fourth-degree assault.

             The case proceeded to a jury trial. During voir dire, Copass’s attorney

moved to strike a juror for cause because the juror was a police officer employed

by the Lexington Police Department; the juror worked with and knew the arresting

officers and another witness for the Commonwealth. The trial judge denied the

motion following a bench conference. Copass’s attorney did not use a peremptory

strike to remove the officer and did not object to any other juror for cause. The

attorney used all nine of his allotted peremptory strikes on jurors other than the

officer.

             Several jurors indicated that they had been victims of or otherwise had

experience with domestic violence or burglary. Copass’s attorney used peremptory

strikes to remove some of these jurors. However, he did not object to several

others, and five of these individuals ultimately served on the jury.




                                         -3-
             Copass was convicted on both charges. On direct appeal, he argued

(1) the trial court abused its discretion by failing to strike for cause the juror who

was a police officer; (2) he was deprived of a fair and impartial jury because the

trial court did not strike the jurors who had experience with burglary or domestic

violence; and (3) he was entitled to a directed verdict on the burglary charge due to

insufficient evidence. Copass, 2017 WL 2609244 at *2.

             This Court was not persuaded by his arguments on appeal, concluding

that, though he moved to strike the police officer for cause, he did not properly

preserve the issue for appeal because he chose to use peremptory strikes on jurors

that he had not objected to for cause rather than on the police officer. Id. at *3.

Further, Copass was not denied a fair and impartial jury on the basis of the jurors

who experienced burglary or domestic violence because he had waived the alleged

error by failing to challenge these jurors for cause. Id. Finally, Copass was not

entitled to a directed verdict because a reasonable jury could convict Copass of

both crimes after evaluating the evidence before them. Id. at *4.

             Copass then filed a motion to vacate and set aside his sentence

pursuant to RCr 11.42 alleging ineffective assistance of counsel at trial. He

presented five arguments: (1) trial counsel was ineffective because he failed to use

a peremptory strike to remove the police officer during voir dire; (2) trial counsel

was ineffective because he failed to object for cause to jurors who had experience


                                          -4-
with domestic violence or burglary, and thereby failed to preserve the issue for

appeal; (3) trial counsel was ineffective because he failed to investigate Copass’s

mental health problems resulting from his military service and failed to present a

mental health defense; (4) trial counsel was ineffective because he failed to

impeach Fogle on the basis of purported inconsistencies between her grand jury

testimony and trial testimony; and (5) even if the above grounds are insufficient on

their own, they constitute cumulative error sufficient to deem his trial counsel’s

performance ineffective. The circuit court denied his motion without an

evidentiary hearing. This appeal followed.

                                     ANALYSIS

             “In a motion brought under RCr 11.42, ‘[t]he movant has the burden

of establishing convincingly that he or she was deprived of some substantial right

which would justify the extraordinary relief provided by [a] post-conviction

proceeding.’” Haley v. Commonwealth, 586 S.W.3d 744, 750 (Ky. App. 2019)

(quoting Simmons v. Commonwealth, 191 S.W.3d 557, 561 (Ky. 2006), overruled

on other grounds by Leonard v. Commonwealth, 279 S.W.3d 151, 159 (Ky. 2009)).

“The Sixth Amendment recognizes the right to the assistance of counsel . . . [and]

‘the right to counsel is the right to the effective assistance of counsel.’” Strickland

v. Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 2063, 80 L. Ed. 2d 674

(1984).


                                          -5-
             “The benchmark for judging any claim of ineffectiveness must be

whether counsel’s conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied on as having produced a just result.” Id. at

686, 104 S. Ct. at 2064. To establish this, a defendant must demonstrate to the trial

court (1) that his defense counsel’s performance was deficient, and (2) that the

deficient performance prejudiced his defense. Id. at 687, 104 S. Ct. at 2064.

             When analyzing trial counsel’s performance for deficiencies, “a court

must indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action ‘might be

considered sound trial strategy.’” Id. at 689, 104 S. Ct. at 2065 (quoting Michel v.

Louisiana, 350 U.S. 91, 101, 76 S. Ct. 158, 164, 100 L. Ed. 83 (1955)); accord

Commonwealth v. Bussell, 226 S.W.3d 96, 103 (Ky. 2007). To determine whether

this presumption has been overcome, courts must “analyze counsel’s overall

performance” as well as the totality of the circumstances surrounding his

performance. Commonwealth v. McGorman, 489 S.W.3d 731, 736 (Ky. 2016).

             Demonstrating whether deficient trial performance prejudiced a

defendant “requires showing that counsel’s errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at

687, 104 S. Ct. at 2064. “The critical issue is not whether counsel made errors, but


                                           -6-
whether counsel was so thoroughly ineffective that defeat was snatched from the

hands of probable victory.” Simmons, 191 S.W.3d at 561 (citing United States v.

Morrow, 977 F.2d 222 (6th Cir. 1992)).

                Both components of the Strickland test “involve mixed questions of

law and fact[.]” Brown v. Commonwealth, 253 S.W.3d 490, 500 (Ky. 2008).

“[M]ixed questions of law and fact in collateral proceedings . . . are reviewed de

novo[.]” Johnson v. Commonwealth, 412 S.W.3d 157, 166 (Ky. 2013) (citing

Brown, 253 S.W.3d at 500). Both “counsel’s performance and any potential

deficiency caused by counsel’s performance” are, therefore, reviewed de novo.

Brown, 253 S.W.3d at 500 (citing Groseclose v. Bell, 130 F.3d 1161, 1164 (6th

Cir. 1997)).

                However, appellate courts review trial courts’ pure factual findings for

clear error. Brown, 253 S.W.3d at 500 (citing CR4 52.01). “When reviewing a

trial court’s findings under the clear error standard, the appellant court must

determine ‘whether or not those findings are supported by substantial evidence.’”

CertainTeed Corp. v. Dexter, 330 S.W.3d 64, 72 (Ky. 2010) (quoting Moore v.

Asente, 110 S.W.3d 336, 354 (Ky. 2003)). “Substantial evidence is more than a

scintilla, and must do more than create a suspicion of the existence of the fact to be

established.” Am. Rolling Mill Co. v. Pack, 278 Ky. 175, 182, 128 S.W.2d 187,


4
    Kentucky Rules of Civil Procedure.

                                            -7-
190 (1939). But, substantial evidence need not be “absolutely compelling or lead

inescapably to but one conclusion[,]” and instead is “‘[e]vidence that a reasonable

mind would accept as adequate to support a conclusion[.]’” CertainTeed Corp.,

330 S.W.3d at 72 (quoting Moore, 110 S.W.3d at 354).

Jury Selection

             Copass’s first and second arguments relate to jury selection. He first

argues his trial attorney was ineffective by failing to use a peremptory strike to

remove the police officer from the jury pool during voir dire. Second, he argues

his trial attorney was ineffective by failing to preserve juror bias issues for direct

appeal regarding a group of jurors who had, either directly or indirectly,

experienced burglary, domestic violence, or both. We disagree. The trial

attorney’s decision to use peremptory strikes on other jurors was an exercise of his

professional judgment. “Counsel’s decisions with respect to jury selection are

regarded as matters of trial strategy.” Caudill v. Commonwealth, 120 S.W.3d 635,

653 (Ky. 2003).

             Court and counsel questioned the police officer individually. The trial

judge asked him whether he would feel pressure, as a police officer, to find Copass

guilty. The officer stated he felt no such pressure, and that he would be able to

consider and appropriately weigh the testimony and evidence. He acknowledged

that, when he charges someone, he believes the person committed a crime.


                                          -8-
However, when questioned further, the officer stated “facts and circumstances”

could ultimately bear out otherwise. He demonstrated a clear understanding that

criminal charges require probable cause, while convictions require proof beyond a

reasonable doubt. And, he stated that “every day” an officer could believe he has

probable cause to arrest someone who is later found not guilty.

             A total of 24 jurors, including the officer, were questioned

individually at the bench, and six of these jurors were removed for cause. Eight of

the remaining eighteen were then removed by peremptory strike – defense counsel

struck six of the eight. Each of these six jurors stated during a bench conference

that he or she had directly or indirectly experienced burglary, domestic violence, or

both. For instance, two jurors were victims of domestic violence for an extended

period. Others’ homes had been burglarized. Some indicated they would have a

hard time remaining impartial based on their experiences. Accordingly, the bench

colloquies reflect that counsel considered the histories of each juror and chose to

exclude certain jurors over others. Defense counsel apparently believed the police

officer was more likely to be impartial than the jurors he removed. This was a trial

strategy decision, which does not constitute deficient performance.

             Even if trial counsel’s decisions regarding jury selection amounted to

deficient representation, the police officer’s participation on the jury did not

prejudice Copass. A juror is not biased toward conviction solely because he or she


                                          -9-
is a police officer. In Brown v. Commonwealth, the appellant asserted the Warren

Circuit Court abused its discretion by denying a motion to strike for cause a juror

who was a police officer. 313 S.W.3d 577, 596 (Ky. 2010). The juror stated

during voir dire she worked as a police officer, encountered the Warren

Commonwealth Attorney’s office and the state police during her work, previously

worked in federal law enforcement, and her brother and father had worked

extensively in law enforcement. Id. at 597. However, when the court and parties

asked whether she could assess the credibility of police officers as she would any

other witness, “she stated that she was well aware that police officers could testify

falsely or mistakenly and that her training had impressed upon her the importance

of treating an officer’s testimony no differently than anyone else’s.” Id. Because

this juror had an “evident awareness of the realities of police testimony” and held a

“manifest respect for fair proceedings[,]” the trial court denied a motion to strike

her for cause. Id.

             Here, too, we conclude the police officer who participated on the jury

did not indicate a bias requiring removal. As in Brown, the officer here was

confident he could evaluate the evidence fairly and did not feel pressured to reach

a conviction. He understood an arrest or charge is not a conviction, and that

conviction required a higher standard of proof. As in Brown, the juror here was




                                         -10-
not automatically biased because he was a police officer and, therefore, his

inclusion on the jury did not prejudice Copass.

             Similarly, participation of five jurors who experienced burglary or

domestic violence did not result from ineffective assistance, nor did it prejudice

Copass. “[T]he mere fact that a prospective juror has been the victim of a crime

similar to the crime being tried does not by itself imply a disqualifying bias.”

Brown, 313 S.W.3d at 598. Just as counsel and court examined the jurors who

were removed, they examined these five jurors individually. Each indicated he or

she could be impartial despite their experiences. Defense counsel considered their

histories and answers and used his professional judgment to exercise his

peremptory strikes on others and to allow these five to remain on the jury. We

presume that such decisions “fall[] within the wide range of reasonable

professional assistance[,]” Strickland, 466 U.S. at 689, 104 S. Ct. at 2065, and the

trial court did not err in finding Copass failed to overcome this presumption.

Mental Health Defense

             Copass argues his trial counsel was ineffective because he did not

investigate Copass’s history of PTSD or hire a mental health expert to present a

mental health defense at trial. Again, we disagree. In victim impact statements,

Fogle and her mother both stated their belief that Copass suffered from PTSD

resulting from his active duty military service. Copass testified in his own defense


                                         -11-
at trial, and he informed the jury that he had served in active duty in the National

Guard and was undergoing counseling through the Veterans Administration.

Though counsel did not pursue a mental health defense during trial, he did present

mental health issues for mitigation purposes during sentencing.

             “In any ineffectiveness case, a particular decision not to investigate

must be directly assessed for reasonableness in all the circumstances, applying a

heavy measure of deference to counsel’s judgments.” Strickland, 466 U.S. at 691,

104 S. Ct. at 2066. “Counsel’s actions are usually based, quite properly, on

informed strategic choices made by the defendant and on information supplied by

the defendant.” Id. Copass’s trial counsel was aware of Copass’s mental health

history, and used information obtained from conversations with his client to inform

his tactical decision to use this information to mitigate Copass’s sentence rather

than as a defense at trial. “[W]hen a defendant has given counsel reason to believe

that pursuing certain investigations would be fruitless or even harmful, counsel’s

failure to pursue those investigations may not later be challenged as unreasonable.”

Id. Thus, the trial court did not err when it determined that trial counsel’s decision

to not present a mental health defense did not constitute ineffective representation.

Impeachment of Fogle

             Next, Copass argues his trial counsel was ineffective because he did

not impeach Fogle based on inconsistencies between her trial testimony and her


                                         -12-
grand jury testimony. As the Commonwealth correctly notes in its brief, there is

no transcript of Fogle’s grand jury testimony in the appellate record. Though the

trial court’s order does discuss Fogle’s grand jury testimony – specifically, that

Fogle had asked Copass earlier that day to come over to take care of the dog – the

record does not include the transcript of Fogle’s grand jury testimony. “[W]hen

the complete record is not before the appellate court, that court must assume that

the omitted record supports the decision of the trial court.” Commonwealth v.

Thompson, 697 S.W.2d 143, 145 (Ky. 1985). We must assume the omitted

transcript of any grand jury testimony would have supported the trial court’s

determination that counsel’s decision not to cross examine Fogle here did not

constitute ineffective assistance.

             Regardless, the trial court properly deferred to defense counsel’s

decision to limit his cross examination of Fogle. It is reasonable strategy to avoid

excessive impeachment of the victim during a domestic violence and burglary trial.

We agree with the trial court that this decision was strategic and is therefore an

insufficient basis to conclude defense counsel was ineffective.

Cumulative Effect

             Copass argues his defense counsel was ineffective due to cumulative

error. He argues the alleged instances of ineffective assistance demonstrate, in

combination, that he was deprived of a fair trial, even if each instance is


                                         -13-
insufficient on its own to warrant setting aside his sentence. We find no such

cumulative effect. “In view of the fact that the individual allegations have no

merit, they can have no cumulative value.” McQueen v. Commonwealth, 721

S.W.2d 694, 701 (Ky. 1986).

Evidentiary Hearing

             Lastly, Copass argues the trial court erred by denying his motion

without first conducting an evidentiary hearing. We disagree. When a trial court

evaluates an RCr 11.42 motion, it “shall determine whether the allegations in the

motion can be resolved on the face of the record, in which event an evidentiary

hearing is not required[;]” it is required to conduct an evidentiary hearing “if there

is a material issue of fact that cannot be conclusively resolved, i.e., conclusively

proved or disproved, by an examination of the record.” Fraser v. Commonwealth,

59 S.W.3d 448, 452 (Ky. 2001) (citing Stanford v. Commonwealth, 854 S.W.2d

742 (Ky. 1993)).

             Copass has stated no such grounds. Each of his arguments alleging

ineffective assistance can be conclusively resolved upon an examination of the

record. In our view, the record demonstrates each alleged error was an exercise of

trial counsel’s professional judgment in shaping his trial strategy. Because the trial

court could evaluate the merits of Copass’s RCr 11.42 motion on the face of the




                                         -14-
record before it, it did not err by not conducting an evidentiary hearing before

denying his motion.

                                  CONCLUSION

             For the foregoing reasons, we affirm the Fayette Circuit Court’s

December 29, 2020 opinion and order denying Copass’s RCr 11.42 motion.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

J. Ryan Chailland                          Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Mark D. Barry
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -15-